DETAILED ACTION
This action is responsive to the amendment filed on 08/12/2021. 
In the instant application, 1 and 11 are amended independent claims; Claims 1-20 have been examined and are pending.  This Action is made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 8, 11 and 18 are rejected under 35 U.S.C. 103(a) as being obvious over Rose et al. (“Rose,” US 2016/0292779), published on October 6, 2016 in view of Fonte et al. (“Fonte,” US 2015/0055085), published on February 26, 2015.
Regarding claim 1, Rose teaches a method of controlling a multimedia device to provide a virtual clothing fitting service, the method comprising: 
	displaying a user avatar who wears clothing selected by a user on a screen of the multimedia device (Rose: see par. 0012; a system can display on an augmented reality headset, virtual reality headset, a representation of a garment draped on an avatar representing a user. Note: augmented reality headset or virtual reality headset can be interpreted as the multimedia device); 
	displaying at least one user gesture interface applicable to the clothing worn by the user avatar (Rose: see pars. 0051-0054; the garment simulation module 111 determines a modification gesture associated with the 3D garment model draped on the avatar based on the first set of sensor data and the second set of sensor data. The modification can include modifying the existing garment that is draped on the avatar, such as altering the garment based on the modification gesture);
	guiding at least one user gesture applicable to the clothing worn by the user avatar (Rose: see pars. 0015-0016; the system can also determine a gesture performed by the user, and that the gesture represents a command to initiate an action to modify the 3D garment model. See par. 0013; the user can adjust the size of the garment using a modification gesture. The garments can be custom-tailored, e.g., the sleeves shortened by the user using modification gestures) [through the at least one user gesture interface]; and 
	altering a style of the clothing worn by the user avatar according to the at least one guided user gesture made by the user (Rose: see par. 0018; the user can employ a particular gesture to change the color, pattern, or texture of a representation of the garment the user is virtually trying on. See pars. 0053-0054; based on the determined modification gesture, a section of the garment model can be altered. The display module 113 updates the presentation, on the display of the device, of the modified 3D garment model draped on the avatar. See pars. 0015-0016; the system can also determine a gesture performed by the user, and that the gesture represents a command to initiate an action to modify the 3D garment model. See par. 0013; the user can adjust the size of the garment using a modification gesture. The garments can be custom-tailored by the user using modification gestures), [wherein the at least one user gesture interface represents at least one of where the user can style and how the user can style].
	Rose teaches that garments draped on an avatar can be altered based on a determined modification gesture (Rose: see pars. 0013, 0018, 0015-0016 and 0053-0054).
	Rose teaches all the limitations above but does not teach guiding at least one user gesture applicable to the clothing worn by the user avatar through the at least one user gesture interface; wherein the at least one user gesture interface represents at least one of where the user can style and how the user can style.
	However Fonte teaches a method of creating, producing and delivering custom eyewear and other personalized items including clothing (Fonte: see par. 0028). Fonte further teaches: guiding at least one user gesture applicable to the clothing worn by the user avatar through the at least one user gesture interface (Fonte: see par. 0266; a computer system accepts user input such as gesture to move the front frame of an eyewear model vertically up or down with respect to the user’s face. See par. 0282 and Fig. 12; the user uses the computer system input device and moves the eyewear inward toward his face as indicated by the arrow in Fig. 12. Note: the direction of the arrow displayed on the interface provide guidance to user based on gesture input); wherein the at least one user gesture interface represents at least one of where the user can style and how the user can style (Fonte: see par. 0282 and Fig. 12; the resulting modified eyewear 1206 is shown in the updated preview 1205. Note: the user can adjust the eyewear to alter the look on the face of the avatar. See par. 0028; while the subject invention will be described in connection with eyewear, it is within the scope of the subject invention to design, manufacture and deliver from scratch personalized products of any nature, for instance including jewelry, clothing and other personal items).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Fonte and Rose in front of them to incorporate the guidance arrow gesture as disclosed by Fonte with the modification of 3-dimensional garments using gestures as taught by Rose to allow greater and more personalized customization of lenses and frames, more accurate modeling and preview, more automated or assisted eyewear selection and customization, more detailed measurements, and to produce customized eyewear efficiently and economically to fulfill users’ orders (Fonte: see par. 0020).
Regarding claim 8, Rose and Fonte teach the method of claim 1,
Rose and Fonte further teaches wherein the at least one guided user gesture is guided through any one of a still image and a moving image (Fonte: see par. 0266; a computer system accepts user input such as gesture to move the front frame of an eyewear model vertically up or down with respect to the user’s face. See par. 0282 and Fig. 12; the user uses the computer system input device and moves the eyewear inward toward his face as indicated by the arrow in Fig. 12. Note: the direction of the arrow displayed on the interface provide guidance to user based on gesture input).
Regarding claims 11 and 18, claims 11 and 18 are directed to a multimedia device executing the method steps as claimed in claims 1 and 8, respectively. Claims 11 and 18 are similar scope to claims 1 and 8, respectively and are therefore rejected under similar rationale.

Claims 2-5, 9, 12-15 and 19 are rejected under 35 U.S.C. 103(a) as being obvious over Rose and Fonte as applied to claim 1 above and further in view of Geisner et al. (“Geisner,” US 2011/0246329), published on October 6, 2011.
Regarding claim 2, Rose and Fonte teach the method of claim 1,
Rose and Fonte do not appear to teach wherein the at least one guided user gesture is changed according to category information of the clothing worn by the user avatar.
However Geisner teaches a system for capturing user motions and executing a shopping application; wherein the at least one guided user gesture is changed according to category information of the clothing worn by the user avatar (Geisner: see par. 0154; gesture to raise the user’s collar and gesture to roll up the user’s pants are different gestures). 
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Geisner, Rose and Fonte in front of them to incorporate the system of adjusting clothing using gesture as disclosed by Geisner with the modification of 3-dimensional garments using gestures as taught by Rose to provide an on-screen interface allows the user to interact with virtual articles that represent real-world articles available to the user and therefore providing an improved shopping experience to the user (Geisner: see par. 0024).
Regarding claim 3, Rose and Fonte teach the method of claim 1,
Rose and Fonte do not appear to teach wherein the at least one guided user gesture corresponds to at least one of an off-the-shoulder ON/OFF gesture, a tops-insertion ON/OFF gesture, a belt fastening ON/OFF gesture, a button unfastening ON/OFF gesture, a sleeve rolling-up ON/OFF gesture, a trousers-hem ON/OFF gesture, and a skirt-hem ON/OFF gesture.
 However Geisner teaches a system for capturing user motions and executing a shopping application; wherein the at least one guided user gesture corresponds to at least one of an off-the-shoulder ON/OFF gesture, a tops-insertion ON/OFF gesture, a belt fastening ON/OFF gesture, a button unfastening ON/OFF gesture, a sleeve rolling-up ON/OFF gesture, a trousers-hem ON/OFF gesture, and a skirt-hem ON/OFF gesture (Geisner: see par. 0154; a gesture may indicate the user wishes to adjust the clothing. For example, the user may wish to raise the user’s collar, roll up the user’s pants, roll up the user’s sleeves, or the like. Any of these types of gestures may result in the adjustment of the clothing in the interface).  
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Geisner, Rose and Fonte in front of them to incorporate the system of adjusting clothing using gesture as disclosed by Geisner with the modification of 3-dimensional garments using gestures as taught by Rose to provide an on-screen interface allows the user to interact with virtual articles that represent real-world articles available to the user and therefore providing an improved shopping experience to the user (Geisner: see par. 0024).
Regarding claim 4, Rose, Fonte and Geisner teach the method of claim 3,
Rose, Fonte and Geisner further teach wherein at least one of the sleeve rolling- up ON/OFF gesture, the trousers-hem ON/OFF gesture, and the skirt-hem ON/OFF gesture controls a rolling-up gap or a rolling-down gap of the corresponding clothing using a distance between fingers of the user (Geisner: see par. 0154; a gesture may indicate the user wishes to adjust the clothing. For example, the user may wish to raise the user’s collar, roll up the user’s pants, roll up the user’s sleeves, or the like. Any of these types of gestures may result in the adjustment of the clothing in the interface. Rose: see par. 0013; the garment can be custom-tailored, e.g., the sleeves shortened by the user using modification gestures. The modification gestures may include a pinching and pulling gesture, a pinching and tucking gesture, a hand stretching gesture, a hand pinching gesture, a hand nipping gesture and so on).  
Regarding claim 5, Rose and Fonte teach the method of claim 1,
Rose and Fonte do not appear to teach guiding at least one user gesture applicable to all clothes worn by the user avatar.
However Geisner teaches a system for capturing user motions and executing a shopping application. Geisner further teaches guiding at least one user gesture applicable to all clothes worn by the user avatar (Geisner: see par. 0154; A gesture applying an article to an on-screen image may comprise moving a selected garment from a rack of hanging virtual clothes, and placing the garment on top of the on-screen representation).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Geisner, Rose and Fonte in front of them to incorporate the system of adjusting clothing using gesture as disclosed by Geisner with the modification of 3-dimensional garments using gestures as taught by Rose to provide an on-screen interface allows the user to interact with virtual articles that represent real-world articles available to the user and therefore providing an improved shopping experience to the user (Geisner: see par. 0024).
Regarding claim 9, Rose and Fonte teach the method of claim 1,
Rose and Fonte do not appear to teach guiding at least one recommended item applicable to the clothing worn by the user avatar (Fonte: see par. 0266; a computer system accepts user input such as gesture to move the front frame of an eyewear model vertically up or down with respect to the user’s face. See par. 0282 and Fig. 12; the user uses the computer system input device and moves the eyewear inward toward his face as indicated by the arrow in Fig. 12. Note: the direction of the arrow displayed on the interface provide guidance to user based on gesture input), and [a user gesture for allowing the user avatar to wear the at least one recommended item].
Rose and Fonte teach all the limitations above but do not appear to teach a user gesture for allowing the user avatar to wear the at least one recommended item.
However Geisner teaches a system for capturing user motions and executing a shopping application. Geisner further teaches: a user gesture for allowing the user avatar to wear the at least one recommended item (Geisner: see par. 0154; a gesture applying an article to an on-screen image may comprising moving a selected garment from a rack of hanging virtual clothes, and placing the garment on top of the on-screen representation).  
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Geisner, Rose and Fonte in front of them to incorporate the system of adjusting clothing using gesture as disclosed by Geisner with the modification of 3-dimensional garments using gestures as taught by Rose to provide an on-screen interface allows the user to interact with virtual articles that represent real-world articles available to the user and therefore providing an improved shopping experience to the user (Geisner: see par. 0024).
Regarding claims 12-15 and 19, claims 12-15 and 19 are directed to a multimedia device executing the method steps as claimed in claims 2-5 and 9, respectively. Claims 12-15 and 19 are similar scope to claims 2-5 and 9, respectively and are therefore rejected under similar rationale.

Claims 6-7, 10, 16-17 and 20 rejected under 35 U.S.C. 103(a) as being obvious over Rose, Fonte and Geisner as applied to claim 5 above and further in view of ALSELIMI (“Alselimi,” US 2016/0292770), published on October 6, 2016.
Regarding claim 6, Rose, Fonte and Geisner teach the method of claim 5,
Rose, Fonte and Geisner further teach wherein the at least one guided user gesture applicable to all clothes worn by the user avatar corresponds at least one of a color change gesture for changing a color of the clothing worn by the user avatar to another color (Rose: see par. 0018; the user can employ a particular gesture to change the color, pattern, or texture of a representation of the garment the user is virtually trying on. See pars. 0053-0054; based on the determined modification gesture, a section of the garment model can be altered. The display module 113 updates the presentation, on the display of the device, of the modified 3D garment model draped on the avatar) and [a return gesture for allowing an altered clothing style of the user avatar to return to an original style state].
 Rose, Fonte and Geisner do not appear to teach a return gesture for allowing an altered clothing style of the user avatar to return to an original style state.
However, Alselimi teaches a system for remote sizing and shopping. Alselimi also teach a return gesture for allowing an altered clothing style of the user avatar to return to an original style state (Alselimi: see par. 0041; if the shopper selects “stop transaction,” the processing circuitry returns to the clothing selection process of step S210, and the shopper can identify one or more articles of clothing that fall within the one or more budget categories).  
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Alselimi, Rose, Fonte and Geisner in front of them to incorporate the remote shopping system as disclosed by Alselimi with the modification of 3-dimensional garments using gestures as taught by Rose/Geisner to provide users with convenience of shopping from home without having to spend time making trips to the store as well as allowing the users to be certain that the articles of clothing purchased online will fit properly and meet the shopper’s style preferences (Alselimi: see par. 0003).
Regarding claim 7, Rose, Fonte, Geisner and Alselimi teach the method of claim 6,
Rose, Fonte, Geisner and Alselimi further teach wherein at least one of color, brightness, and saturation of the clothing worn by the user avatar is changed when the user makes the color change gesture (Rose: see par. 0018; the user can employ a particular gesture to change the color, pattern, or texture of a representation of the garment the user is virtually trying on). 
Thus combining Rose, Fonte, Geisner and Alselimi would teach the limitation of claim 7 obvious for the same rationale as set forth in claim 6.
Regarding claim 10, Rose, Fonte and Geisner teach the method of claim 9,
Rose, Fonte and Geisner do not explicitly teach wherein the at least one recommended item applicable to the clothing worn by the user avatar is changed according to a budget of the user.  
However, Alselimi teaches a system for remote sizing and shopping; wherein the at least one recommended item applicable to the clothing worn by the user avatar is changed according to a budget of the user (Alselimi: see par. 0079; the remote shopping system 100 allows shoppers to virtually try on articles of clothing so that the shoppers can make informed decisions about clothing purchases when shopping online. The shoppers are able to see the articles of clothing displayed on the shopper avatar. The remote shopping system also suggests articles of clothing to the shopper based on size, budget, and style).  
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Alselimi, Rose, Fonte and Geisner in front of them to incorporate the remote shopping system as disclosed by Alselimi with the modification of 3-dimensional garments using gestures as taught by Rose to provide users with convenience of shopping from home without having to spend time making trips to the store as well as allowing the users to be certain that the articles of clothing purchased online will fit properly and meet the shopper’s style preferences (Alselimi: see par. 0003).
Regarding claims 16-17, claims 16-17 are directed to a multimedia device executing the method steps as claimed in claims 6-7, respectively. Claims 16-17 are similar scope to claims 6-7, respectively and are therefore rejected under similar rationale.
Regarding claim 20, claim 20 is directed to a multimedia device executing the method steps as claimed in claim 10. Claim 20 is similar scope to claim 10 and is therefore rejected under similar rationale.

Response to Arguments
Applicant amends claim 11 have been fully considered and are persuasive. Claim 11 is no longer being interpreted under 35 U.S.C 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph.
Applicants’ arguments filed on 08/12/2021, have been fully considered but are moot in view of the new grounds of rejection presented above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Monday – Friday from 8:30AM – 5:00PM.
When attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). When you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174